United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  February 17, 2004

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 03-10541
                          Conference Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,
versus

NATHANIEL DEMETRIUS GORDON,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 3:00-CR-00429-2
                       --------------------

Before HIGGINBOTHAM, EMILIO M. GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Nathaniel Demetrius Gordon appeals the district court’s

revocation of his supervised release.    Gordon argues that the

protections afforded by Boykin v. Alabama, 395 U.S. 238 (1969),

and FED. R. CRIM. P. 11 should be extended to supervised-release

revocation proceedings.    He contends that his revocation should

be vacated because the district court did not inquire on the

record whether his plea of true was knowing and voluntary.

     Because Gordon raises this argument for the first time on

appeal, this court’s review is for plain error only.        See United

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-10541
                                -2-

States v. Olano, 507 U.S. 725, 732-33 (1993).    Contrary to

Gordon’s assertion, plain error review applies to issues of law

raised for the first time on appeal.   See id.

     In United States v. Johns, 625 F.2d 1175, 1176 (5th Cir.

1980), this court held that FED. R. CRIM. P. 11 is inapplicable to

probation-revocation hearings.   The issue whether the district

court should have complied with FED. R. CRIM. P. 11 at Gordon’s

revocation hearing is foreclosed by Johns.    Thus, Gordon fails to

demonstrate that the district court erred by not complying with

FED. R. CRIM. P. 11.

     This court has not yet addressed the issue whether Boykin

is applicable to supervised-release or probation-revocation

hearings.   See Johns, 625 F.2d at 1176.   Given the lack of

controlling authority in this circuit on this issue, any error

by the district court with regard to Boykin was not clear or

obvious and, therefore, does not meet the plain-error standard.

See United States v. Dupre, 117 F.3d 810, 817 (5th Cir. 1997).

Accordingly, the district court’s judgment is AFFIRMED.